
	

113 HR 1864 : To amend title 10, United States Code, to require an Inspector General investigation of allegations of retaliatory personnel actions taken in response to making protected communications regarding sexual assault.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1864
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 8, 2013
			Received; read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To amend title 10, United States Code, to
		  require an Inspector General investigation of allegations of retaliatory
		  personnel actions taken in response to making protected communications
		  regarding sexual assault.
	
	
		1.Inspector General
			 investigation of allegations of retaliatory personnel actions taken in response
			 to making protected communications regarding sexual assaultSection
			 1034(c)(2)(A) of title 10, United States Code, is amended by
			 striking sexual harassment or and inserting rape, sexual
			 assault, or other sexual misconduct in violation of sections 920 through 920c
			 of this title (articles 120 through 120c of the Uniform Code of Military
			 Justice), sexual harassment, or.
		
	
		
			Passed the House of
			 Representatives June 27, 2013.
			Karen L. Haas,
			Clerk.
		
	
